Citation Nr: 1642253	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In addition to the two issues listed above, the issues of entitlement to service connection for major depressive disorder and entitlement to service connection for a heart disorder were previously on appeal.  In the Veteran's February 2015 substantive appeal, he indicated he was continuing his appeal only as to the two issues listed on the title page.  Therefore, the major depressive disorder and heart disorder claims are no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied the claim of service connection for a lumbar spine disability on the basis that a lumbar spine disorder was not shown to be present in service or until many years after service, and it was not shown to be related to service.  The Veteran did not timely perfect an appeal of this decision nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the August 1986 decision includes the Veteran's previously unconsidered testimony of the onset of low back pain in service, which, if accepted as true for reopening purposes, bears directly and substantially on the lumbar spine disorder claim and has not previously been before VA.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  Evidence received since the August 1996 decision is new and material and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In August 1986, the RO denied the Veteran's claim of service connection for a low back disorder.  The Veteran initiated an appeal with the decision, but failed to submit a substantive appeal in response to a September 1996 Statement of the Case.  Additionally, the case did not require adjudication to the subsequent addition of new and material evidence within the remaining one year period from date of decision.  The decision was, therefore, final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

At the time of the August 1986 rating decision, the evidence consisted of the Veteran's service treatment records, the Veteran's claim for service connection, and a report of July 1986 VA examination.  The report of VA examination showed a diagnosis of spondylolisthesis of the spine at L5 over S1.  The RO denied the claim on the basis that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of a disability involving the cervical or lumbosacral spine, including the discharge examination.  The RO also reasoned that the Veteran had no complaints of a back problem at the time of his discharge from active duty.  Thus, at the time of the previous denial, there was evidence of a current disability, but no credible evidence of an in-service injury or illness, and no evidence of a link to service.

Since the prior final rating decision, the Veteran testified at the May 2016 Board hearing.  Therein, he stated that upon physical examination while in the Reserve Officer Training Corps (ROTC), he experienced severe back pain after standing at attention for many hours.  Upon examination, it was discovered that one leg was shorter than the other, according to the Veteran, and that this condition was reportedly what caused his back pain.  Moreover, the Veteran testified that service aggravated the condition.  Noting that the Board presumes the credibility of evidence for the purpose of the new and material analysis, the Board finds this testimony to be evidence that is material to substantiating the claim on the basis of aggravation.  This evidence has not been presented before; hence it is new and not cumulative.  Accordingly, reopening the claim is warranted.


ORDER

The application to reopen the claim of service connection for a lumbar spine disorder is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  In this regard, the respiratory disorder issue was originally claimed as service connection for COPD due to asbestos exposure.  In August 2014, the Veteran was afforded a VA examination that addressed the issue.  However, during the May 2016 Board hearing, the Veteran testified that he has also had asthma- and bronchitis-like symptoms since discharge from service.  Service treatment records show in-service treatment for acute bronchitis in 1961.  The VA examination did not address any other respiratory disorders and their possible link to service, although it did find a history only of COPD.  The Board consequently needs clarification of whether any additional respiratory disorders have been present during the appeal period.  Accordingly, on remand an addendum medical opinion is warranted.

With respect to the low back disorder, in the Board hearing, the Veteran testified that he was a member of ROTC and during this time his leg length difference was discovered.  The records from his participation in ROTC have not been requested and are not of record.  On remand, these records should be obtained.

Moreover, the Board finds a VA examination is warranted to evaluate the report of differences in leg length, their possible relation to the Veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all medical records pertaining to the Veteran's ROTC service at OSU Stillwater Oklahoma City University and his medical treatment at the infirmary there.

2.  Associate with the claims file all VA treatment records since June 2014.

3.  Then, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed respiratory disorder(s).  The claims folder contents must be made available to the examiner who is requested to provide the following opinions:

a.  Whether the Veteran has a respiratory disorder other than COPD based upon his description of recurrent symptoms, to include asthma, sinusitis, emphysema and/or rhinitis.  If the examiner finds that the Veteran does not have a current disability of COPD, asthma and/or emphysema, the examiner is requested to explain why his/her opinion differs from the diagnoses shown in the clinic records.

b.  For any respiratory disorder diagnosed above, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is related to the active service from February 1961 to October 1965 including presumed asbestos exposure taking into account the Veteran's treatment for bronchitis in 1961 and his testimony before the Board in May 2016.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's description of recurrent respiratory symptoms since service.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to:

a.  Identify all current disorders of the lumbar spine;

b.  Identify whether the Veteran has a leg length discrepancy and, if so, accept the Veteran's testimony that such discrepancy existed prior to service;

c.  Whether it is at least as likely as not that any current lumbar spine disorder had its onset in service or is caused by or related to service, to include any repetitive use and/or trauma while performing military duties with a leg length discrepancy?  In so doing, the examiner is requested to accept as true the Veteran's description of back pain and sciatica symptoms after performing military duties involving prolonged standing.

A rationale should be provided for all opinions.

5.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


